Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-7 and 11-30, drawn to the beta-glucosidase variant having at least 80% sequence identity to SEQ ID NO: 12, compositions comprising the variant, polynucleotides encoding the variant, vectors comprising the polynucleotide, host cells comprising the vector, methods of making the variant by culturing the host cell, and methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
II. Claims 1 and 8-30, drawn to the beta-glucosidase variant having at least 80% sequence identity to SEQ ID NO: 14, compositions comprising the variant, polynucleotides encoding the variant, vectors comprising the polynucleotide, host cells comprising the vector, methods of making the variant by culturing the host cell, and methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
III. Claims 1, 12 and 15-30, drawn to the beta-glucosidase variant having at least 80% sequence identity to SEQ ID NO: 16, compositions comprising the variant, polynucleotides encoding the variant, vectors comprising the polynucleotide, host cells comprising the vector, methods of making the variant by culturing the host cell, and methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.

V. Claims 1, 12 and 15-30, drawn to the beta-glucosidase variant having at least 80% sequence identity to SEQ ID NO: 20, compositions comprising the variant, polynucleotides encoding the variant, vectors comprising the polynucleotide, host cells comprising the vector, methods of making the variant by culturing the host cell, and methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
VI. Claims 13, 14 and 23-30, drawn to a polynucleotide having SEQ ID NO: 343 or which encodes the polypeptide having SEQ ID NO: 344, and a method of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
VII. Claims 13, 14 and 23-30, drawn to a polynucleotide having SEQ ID NO: 345 or which encodes the polypeptide having SEQ ID NO: 346, and a method of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
VIII. Claims 13, 14 and 23-30, drawn to a polynucleotide having SEQ ID NO: 347 or which encodes the polypeptide having SEQ ID NO: 348, and a method of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
IX. Claims 13, 14 and 23-30, drawn to a polynucleotide having SEQ ID NO: 349 or which encodes the polypeptide having SEQ ID NO: 350, and a method of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.

XI. Claims 13, 14 and 23-30, drawn to a polynucleotide having SEQ ID NO: 353 or which encodes the polypeptide having SEQ ID NO: 354, and a method of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
XII. Claims 13, 14 and 23-30, drawn to a polynucleotide having SEQ ID NO: 355 or which encodes the polypeptide having SEQ ID NO: 356, and a method of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
XIII. Claims 13, 14 and 23-30, drawn to a polynucleotide having SEQ ID NO: 357 or which encodes the polypeptide having SEQ ID NO: 358, and a method of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
XIV. Claims 13, 14 and 23-30, drawn to a polynucleotide having SEQ ID NO: 359 or which encodes the polypeptide having SEQ ID NO: 360, and a method of converting a glycosyl group acceptor substrate to a beta-glucosylated product by the variant.
XV. Claims 23-34, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 296.
XVI. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 298.

XVIII. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 302.
XIX. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 304.
XX. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 306.
XXI. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 308.
XXII. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 310.
XXIII. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 312.

XXV. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 316.
XXVI. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 318.
XXVII. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 320.
XXVIII. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 322.
XXIX. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 324.
XXX. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 326.

XXXII. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 330.
XXXIII. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 332.
XXXIV. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 334.
XXXV. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 336.
XXXVI. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 338.
XXXVII. Claims 23-33, drawn to methods of converting a glycosyl group acceptor substrate to a beta-glucosylated product or of transglycosylating a substrate by a beta-glucosidase having SEQ ID NO: 340.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Beta-glucosidase variants having at least 80% sequence identity to SEQ ID NO: 12 do not share a special technical feature with any of variants of SEQ ID NO: 14, 16, 18 or 20 because BLAST analysis shows that SEQ ID NO: 12 does not have any discernable sequence identity with any of SEQ ID NO: 14, 16, 18 or 20, much less having at least 80% sequence identity with SEQ ID NO: 14, 16, 18 or 20.
Beta glucosidase variants having at least 80% sequence identity to SEQ ID NO: 14, 16, 18 or 20 do not share a special technical feature between any pairing of these variants because BLAST analysis shows that any pairing of SEQ ID NO: 14, 16, 18 or 20 has at most 58% sequence identity to each other and, therefore, there is no shared claimed technical feature between these claimed variants.
None of the sequences of SEQ ID NOS: 295-360 is described by the originally filed Specification (note that the Sequence Listing only describes SEQ ID NOS: 1-294) and, therefore, there is no basis for asserting that any of these sequences shares a special technical feature with variants of any other SEQ ID NO recited by the claims.
Even if one assumes that the groups of inventions listed above share a technical feature, they do not relate to a single general inventive concept under PCT Rule 13.1 

SEQ ID NO: 18 (top) versus SEQ ID NO: 7 of US Patent 10,378,000 (bottom)

    PNG
    media_image1.png
    693
    736
    media_image1.png
    Greyscale



The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652